UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 27, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1 – 9482 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 64-0740905 (State or other jurisdiction (I.R.S. Employer of incorporation or organization ) Identification No.) One Fashion Way, Baldwyn, MS (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [X] No [ ] As of May 30, 2013, there were 21,602,055, shares of Hancock Fabrics, Inc. $.01 par value common stock outstanding. Table of Contents Hancock Fabrics, Inc., INDEX TO FORM 10-Q Part I. Financial Information Page Item 1. Condensed Financial Statements (unaudited) Consolidated Balance Sheets as of April 27, 2013, April 28, 2012, and January 26, 2013 3 Consolidated Statements of Operations and Comprehensive Loss for the Thirteen Weeks Ended April 27, 2013 and April 28, 2012 4 Consolidated Statement of Shareholders’ Equity for the Thirteen Weeks Ended April 27, 2013 5 Consolidated Statements of Cash Flows for the Thirteen Weeks Ended April 27, 2013 and April 28, 2012 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risks 18 Item 4. Controls and Procedures 18 Part II. Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS HANCOCK FABRICS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except for share amounts) April 27, April 28, January 26, 2013 Assets Current assets: Cash and cash equivalents $ 2,315 $ 2,502 $ 4,062 Receivables, less allowance for doubtful accounts 3,796 4,262 3,817 Inventories, net 100,191 97,753 101,245 Prepaid expenses 2,596 3,301 2,552 Total current assets 108,898 107,818 111,676 Property and equipment, net 33,238 35,384 33,571 Goodwill 2,880 2,880 2,880 Other assets 2,632 1,468 2,405 Total assets $ 147,648 $ 147,550 $ 150,532 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 17,334 $ 21,303 $ 18,702 Accrued liabilities 13,854 14,432 13,995 Total current liabilities 31,188 35,735 32,697 Long-term debt obligations, net 69,338 54,139 69,374 Capital lease obligations 2,740 2,921 2,807 Postretirement benefits other than pensions 2,493 2,359 2,481 Pension and SERP liabilities 34,073 34,453 35,115 Other liabilities 5,509 6,257 5,567 Total liabilities 145,341 135,864 148,041 Commitments and contingencies Shareholders' equity: Common stock, $.01 par value; 80,000,000 shares authorized; 35,038,610, 34,825,211, and 34,978,210 issued and 21,602,055 21,420,131 and 21,570,797 outstanding, respectively 351 348 350 Additional paid-in capital 90,877 90,134 90,720 Retained earnings 95,959 102,526 96,426 Treasury stock, at cost, 13,436,555, 13,405,080, and 13,407,413 shares held, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders' equity 2,307 11,686 2,491 Total liabilities and shareholders' equity $ 147,648 $ 147,550 $ 150,532 See accompanying notes to consolidated financial statements. (1) From audited balance sheet included in our annual report on Form 10-K for the fiscal year ended January 26, 2013. 3 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) (in thousands, except per share amounts) Thirteen Weeks Ended April 27, Thirteen Weeks Ended April 28, Net sales $ 63,741 $ 63,944 Cost of goods sold 34,764 37,843 Gross profit 28,977 26,101 Selling, general and administrative expenses 26,799 26,351 Depreciation and amortization 889 937 Operating income (loss) 1,289 ) Interest expense 1,756 1,223 Loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Other comprehensive income Minimum pension, SERP and OPEB liabilities, net of taxes of $0 $ 139 $ 96 Comprehensive loss $ ) $ ) Basic and diluted loss per share: Net loss per common share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted 20,440 19,913 See accompanying notes to consolidated financial statements. 4 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) Common Stock Additional Paid-in Retained Treasury Stock Accumulated Others Comprehensive Total Shareholders' (in thousands, except for number of shares) Shares Amount Capital Earnings Shares Amount Income (Loss) Equity Balance January 26, 2013 34,978,210 $ 350 $ 90,720 $ 96,426 ) $ ) $ ) $ 2,491 Net loss ) ) Minimum pension, SERP and OPEB liabilities, net of taxes of $0 139 139 Issuance of restricted stock 64,000 1 - 1 Cancellation of restricted stock ) - (2 ) (2 ) Purchase of treasury stock ) ) ) Stock-based compensation expense 159 159 Balance April 27, 2013 35,038,610 $ 351 $ 90,877 $ 95,959 ) $ ) $ ) $ 2,307 See accompanying notes to consolidated financial statements. 5 Hancock Fabrics, Inc. Consolidated Statements of Cash Flows (unaudited) Thirteen Weeks Ended (in thousands) April 27, April 28, Cash flows used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 1,195 1,394 Amortization of deferred loan costs 184 62 Amortization of note discount 379 583 Stock-based compensation 159 130 Inventory valuation reserve 265 342 Other 19 135 Change in assets and liabilities: Receivables and prepaid expenses ) ) Inventories 697 ) Other assets ) 6 Accounts payable ) 1,953 Accrued liabilities ) ) Postretirement benefits other than pensions ) ) Pension and SERP liabilities ) ) Other liabilities ) ) Net cash provided by operating activities ) ) Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from the disposition of property and equipment 10 233 Net cash used in investing activities ) ) Cash flows from financing activities: Net (payments) borrowings on credit facilities ) 4,183 Other ) ) Net cash (used in) provided by financing activities ) 4,146 Decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period 4,062 2,648 End of period $ 2,315 $ 2,502 Supplemental disclosures: Cash paid during the period for: Interest $ 1,360 $ 549 Income taxes - - Non-cash activities: Noncash change in funded status of benefit plans $ 139 $ 96 See accompanying notes to consolidated financial statements. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Hancock Fabrics, Inc. (“Hancock” or the “Company”) is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, crafts, sewing accessories, needlecraft supplies and sewing machines. As of April 27, 2013, Hancock operated 261 stores in 37 states and an internet store under the domain name hancockfabrics.com. Hancock conducts business in one operating business segment. References herein to “Hancock,” the “Company,” “Registrant,” “we,” “our” or “us” refer to Hancock Fabrics, Inc. and its subsidiaries unless the context specifically indicates otherwise. References herein to first quarter 2013 and first quarter 2012 are for the 13 week periods ended April 27, 2013 and April 28, 2012, respectively. Basis of Presentation We maintain our financial records on a 52-53 week fiscal year ending on the last Saturday in January. The accompanying unaudited Consolidated Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and accompanying notes in our Annual Report on Form10-K for the year ended January 26, 2013 filed with the U.S.Securities and Exchange Commission (“SEC”) on April 26, 2013. The accompanying (a)consolidated balance sheet as of January 26, 2013, has been derived from audited financial statements, and (b)the unaudited consolidated interim financial statements have been prepared pursuant to SEC Rule10-01 of RegulationS-X. Accordingly, certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) have been condensed or omitted pursuant to those rules and regulations from the interim financial statements, although we believe that the disclosures made are adequate to make the information not misleading. The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire year. In the opinion of management, the accompanying unaudited Consolidated Financial Statements recognize all adjustments of a normal recurring nature considered necessary to fairly state our consolidated financial position as of April 27, 2013 and April 28, 2012, and our consolidated results of operations and cash flows for the thirteen weeks ended April 27, 2013, and April 28, 2012. The unaudited Consolidated Financial Statements have been prepared in accordance with GAAP applicable to a going concern. Except as otherwise disclosed, these principles assume that assets will be realized and liabilities will be discharged in the ordinary course of business. 7 NOTE 2 – EMPLOYEE BENEFIT PLANS Retirement Plans. The following summarizes the net periodic benefit cost for Hancock’s defined benefit pension retirement plan and its postretirement health care benefit plan for the thirteen weeks ended April 27, 2013 and April 28, 2012 (in thousands): Retirement Plan Postretirement Benefit Plan Thirteen Weeks Ended Thirteen Weeks Ended April 27, April 28, April 27, April 28, Service costs $ 153 $ 158 $ 18 $ 19 Interest cost 1,008 1,072 28 30 Expected return on assets ) ) - - Amortization of prior service costs - - ) ) Recognized net actuarial (gain) loss 367 335 ) ) Net periodic benefit cost $ 518 $ 501 $ ) $ ) At April 27, 2013, the fair value of the assets held by the pension plan was $62.7 million reflecting a $1.5 million increase from January 26, 2013. A cash contribution to the pension plan of $1.2 million is included in that increase. Service costs consists of administrative expenses paid out of the pension trust. NOTE 3 – EARNINGS (LOSS) PER SHARE Earnings (loss) per share is presented for basic and diluted earnings per share. Basic earnings per share excludes dilution and is computed by dividing income available to holders of common stock by the weighted-average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. As of April 27, 2013, there were outstanding warrants for 2,100,400 and 9,838,000 shares with exercise prices of $1.12 and $0.59, respectively, stock options for 1,878,211 shares with a weighted average exercise price of $1.47, and approximately 1,722,000 restricted stock units and restricted stock which would be included in the computation of common stock equivalents for diluted earnings per share, if the impact was not anti-dilutive. COMPUTATION OF LOSS PER SHARE (in thousands, except for share and per share amounts) Thirteen Weeks Ended April 27, April 28, Basic and diluted loss per share: Net loss $ ) $ ) Weighted average number of common shares outstanding during period Basic and diluted loss per share $ ) $ ) Using the Treasury Stock method, the number of shares excluded from the diluted loss per share calculation totaled approximately 15.2 million and 11.3 million for the first quarter of 2013 and 2012. 8 NOTE 4 – LONG-TERM DEBT OBLIGATIONS On November 15, 2012, the Company entered into an amended and restated loan and security agreement with its direct and indirect subsidiaries, General Electric Capital Corporation, as working capital agent, GA Capital, LLC, as term loan agent, and the lenders party thereto, which expires on November 15, 2016. The amended and restated loan and security agreement amends and restates the Company’s loan and security agreement dated as of August 1, 2008, and provides senior secured financing of $115 million, consisting of (a) an up to $100 million revolving credit facility (the "Revolver"), which includes a letter of credit sub-facility of up to $20.0 million, and (b) an up to $15.0 million term loan facility (the "Term Loan"). The level of borrowings available is subject to a borrowing base computation, as defined in the amended and restated loan and security agreement, which includes credit card receivables, inventory, and real property. Principal amounts outstanding under both the Revolver and the Term Loan bear interest at a rate equal to, at the option of the borrowers, either (a) a LIBOR rate determined by reference to the offered rate for deposits in dollars for the interest period relevant to such borrowing (the “Eurodollar Rate”), or (b) a prime rate, in each case plus an applicable margin and adjusted for certain additional costs and fees. The applicable margin for borrowings under the Revolver is 2.25% with respect to the Eurodollar Rate and 1.25% with respect to the prime rate loans and under the Term Loan is 10.0% with respect to the Eurodollar Rate and 9.0 % with respect to the prime rate loans. The Revolver and Term Loan are collateralized by a fully perfected first priority security interest in all of the existing and after acquired real and personal tangible and intangible assets of the Company. As of April 27, 2013, the Company had outstanding borrowings under the Revolver of $46.1 million and $15.0 million under the Term Loan, and amounts available to borrow of $19.8 million. At April 27, 2013, Hancock had commitments under the above credit facility of $0.8 million, under documentary letters of credit, which support purchase orders for merchandise. Hancock also has standby letters of credit to guarantee payment of potential insurance claims. These letters of credit amounted to $5.6 million as of April 27, 2013. On November 20, 2012, the Company exchanged approximately $16.4 million aggregate principal amount of the Company’s outstanding $21.6 million of Floating Rate Series A Secured Notes (the “Existing Notes”) originally issued pursuant to an Indenture dated as of June 17, 2008 (the “2008 Indenture”) between the Company and Deutsche Bank National Trust Company (“DBNTC”), as trustee thereunder, for (a) the Company’s Floating Rate Series A Secured Notes Due 2017 in an aggregate principal amount of approximately $8.2 million (the “New Notes”) issued pursuant to an indenture dated as of November 20, 2012 between the Company and DBNTC, as trustee thereunder (the “New Indenture”), and (b) cash consideration in the aggregate amount of approximately $8.2 million. After completion of the exchange, approximately $5.1 million aggregate principal amount of Existing Notes remained outstanding. On January 31, 2013, the Company retired the remaining $5.1 million of Existing Notes outstanding, with funds from the Revolver, and wrote off the related unamortized discount of $379,000. The New Notes bear interest at a variable rate, adjusted quarterly, equal to a LIBOR rate plus 12% per annum until maturity on November 20, 2017. The New Notes and the related guarantees provided by certain subsidiaries of the Company are secured by a lien on substantially all of the Company’s and the subsidiary guarantors’ assets, in each case, subject to certain prior liens and other exceptions, but the New Notes are subordinated in right of payment in certain circumstances to all of the Company’s existing and future senior indebtedness, including the Company’s Amended and Restated Loan and Security Agreement, dated as of November 15, 2012. As of April 27, 2013, the Company had an outstanding balance of $8.2 million on the New Notes. 9 NOTE 5 – SUBSEQUENT EVENTS The Company has evaluated subsequent events through the date on which this report was issued and determined there were no subsequent events that required adjustment or disclosure in connection with the financial statements for the period ended April 27, 2013. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the consolidated financial statements as of and for the thirteen weeks ended April 27, 2013, including the notes to those statements, appearing elsewhere in this report. We also suggest that management’s discussion and analysis appearing in this report be read in conjunction with the management’s discussion and analysis and consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended January 26, 2013. Our fiscal year ends on the last Saturday in January and refers to the calendar year ended immediately prior to such date, which contained the substantial majority of the fiscal period (e.g., “fiscal 2012” or “2012” refers to the fiscal year ended January26, 2013). Fiscal years consist of 52weeks, comprised of four 13-week fiscal quarters, unless noted otherwise. References herein to first quarter 2013 and first quarter 2012 are for the 13 week periods ended April 27, 2013 and April 28, 2012, respectively . Forward Looking Statements This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance. In general, forward-looking statements are identified by such words or phrases as “anticipates,” “believes,” “approximates,” “estimates,” “expects,” “intends” or “plans” or the negative of those words or other terminology. Forward-looking statements involve inherent risks and uncertainties; our actual results could differ materially from those expressed in our forward-looking statements. The risks and uncertainties, either alone or in combination, that could cause our actual results to differ from those expressed in our forward-looking statements include, but are not limited to, those that are discussed in our Annual Report on Form 10-K filed with the SEC on April 27, 2013 under Item 1A. Risk Factors. Forward-looking statements speak only as of the date made, and neither Hancock nor its management undertakes any obligation to update or revise any forward-looking statement. Our Business Hancock Fabrics, Inc. is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, sewing accessories, needlecraft supplies and sewing machines. We are one of the largest fabric retailers in the United States, operating as of April 27, 2013, 261 stores in 37 states and an internet store under the domain name hancockfabrics.com. Our stores present a broad selection of fabrics and notions used in apparel sewing, home decorating and quilting projects. None of the information on the website referenced above is incorporated by reference into our reports filed with, or furnished to, the Securities and Exchange Commission. 10 Overview Financial Summary: ● Net sales for the first quarter of fiscal 2013 were $63.7 million compared to $63
